Citation Nr: 0912108	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  08-01 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for calcification of the 
lungs.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied her 
claim for service connection for calcification of the lungs.


FINDING OF FACT

The clinical evidence fails to establish that the Veteran's 
calcification of the lungs has resulted in a disability.


CONCLUSION OF LAW

A disability manifested by calcification of the lungs was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In an October 2006 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  This letter also advised the appellant of how the VA 
determines a disability rating and assigns an effective date, 
and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private treatment records, and the report 
of a VA examination.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and providing argument.  Thus, the Veteran has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The evidence supporting the Veteran's claim includes her 
statements and the service treatment records.  The Veteran 
was afforded a chest X-ray in May 1979.  The clinical history 
noted that she was asymptomatic, but that a calcification in 
the left lung field had been noted, as had a calcified hilar 
node.  Following the chest X-ray, the impression was probable 
old granuloma, but that other etiologies could not be ruled 
out.  Subsequent chest X-rays in service were essentially 
unchanged.  When she was seen for follow-up in December 1979, 
it was noted that the Veteran was asymptomatic.  On a report 
of medical history in March 1982, the Veteran denied 
shortness of breath, pain or pressure in the chest and a 
chronic cough.  The lungs and chest were evaluated as normal 
on the separation examination in March 1982.  A chest X-ray 
was questionable.  It was noted that the Veteran was referred 
to the VA for X-rays.  

On VA respiratory examination in April 2007, the Veteran 
asserted that she performed briefings for fighter pilots 
during service.  She claims that she was in a locked hangar 
and that she worked with machines that leaked ammonia-
smelling gas.  She reported she had nausea from the smell.  
She asserts that she was exposed to the fumes for almost the 
entire working day.  A chest X-ray revealed small calcific 
densities in the left suprahilar area, and that they might 
represent calcified lymph nodes.  Following an examination, 
the diagnosis was dyspnea.

The evidence against the Veteran's claim includes the service 
treatment records and post-service medical evidence.  Service 
treatment records reveal no treatment or complaints of a 
respiratory disability.  At separation, the Veteran denied 
shortness of breath, pain or pressure in chest, and chronic 
cough.  The VA examination revealed that the Veteran was in 
no acute distress and sitting comfortably, had no accessory 
muscle use, and was able to speak in full sentences.  Her 
lungs were clear to auscultation bilaterally without wheezes, 
rales, or rhonchi.  Pulmonary function tests were conducted 
and were considered normal.  Following examination of the 
Veteran, the examiner commented that no pulmonary condition 
was identified, and that no specific pulmonary cause of the 
dyspnea was determined.  

Service connection for calcification of the lungs is not 
warranted because, by 
itself, it is considered merely a laboratory finding which 
has not resulted in any pulmonary disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the United States Court of 
Appeals for Veterans Claims noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents have resulted in a disability.  
In the absence of proof of a present disability, there can be 
no valid claim.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for calcification of the lungs. 




ORDER

Service connection for calcification of the lungs is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


